NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2779
                                       __________

                                   JOSEPH J. COLEY,
                                               Appellant

                                             v.

       JESSICA M. SWARTZ; KENNETH A. WALSH; MARY ANN FLYNN;
       LEIGH A. BRADLEY; U.S. DEPARTMENT OF VETERANS AFFAIRS
                   ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 17-cv-02656)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 25, 2019

            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                             (Opinion filed January 30, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joseph Coley, a military veteran, appeals pro se from an order of the United States

District Court for the Eastern District of Pennsylvania dismissing his complaint pursuant

to a Settlement Agreement executed by the parties. For the reasons that follow, we will

dismiss the appeal.

       In July 2016, Coley filed a complaint against the United States Department of

Veterans Affairs (the “VA”) and four of its employees alleging that his records, including

confidential information such as his medical data, date of birth, and social security

number, were unlawfully disclosed. According to the complaint, during the pendency of

Coley’s appeal to the Board of Veterans’ Appeals from the denial of his claim for

veterans’ benefits, he requested a copy of his records; in response, he received the records

of another veteran, Mr. Rodriguez. Coley maintains that his records were erroneously

sent to Rodriguez. Coley sought $62,500,000 in damages.

       The District Court construed the complaint liberally as alleging violations of the

Privacy Act, 5 U.S.C. § 552a, and of 38 U.S.C. § 5701, regarding the confidential nature

of VA records. The Court dismissed the complaint without prejudice against the four VA

employees for lack of service. The remaining part of the matter was referred to a

Magistrate Judge for settlement proceedings. On July 17, 2018, after the VA filed a

motion for summary judgment, the parties entered into a settlement agreement. That

same day, pursuant to the agreement of the parties and to the Local Rules, the District

Court dismissed the case with prejudice. See E.D. Pa. L.R. 41.1(b). This appeal ensued.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. As a general rule, a party

cannot appeal a settlement agreement. See Verzilli v. Flexon, Inc., 295 F.3d 421, 424 (3d

                                             2
Cir. 2002). However, exceptions to this general rule include a party’s failure to assent to

the agreement, the underlying court’s lack of subject matter jurisdiction, and an express

reservation of the right to appeal in the stipulation. In re Sharon Steel Corp., 918 F.2d
434, 437 n.3 (3d Cir. 1990); Verzilli, 295 F.3d at 424.

       In his brief, Coley does not argue that the District Court lacked subject matter

jurisdiction, or that the parties reserved the right to appeal in the Settlement Agreement.

Rather, he objects to several statements made by the Magistrate Judge during the

settlement conference. To the extent that Coley is arguing that he did not assent to the

Settlement Agreement, he could have sought to vacate the dismissal in the District Court

by filing a motion under E.D. Pa. L.R. 41.1(b) or a motion to vacate pursuant to Fed. R.

Civ. P. 60(b).1 See Shell Petroleum, Inc. v. United States, 182 F.3d 212, 219 (3d Cir.

1999) (noting that “absent compelling circumstances an appellate court will not consider

issues that are raised for the first time on appeal”) (citation omitted). We nevertheless

have examined the challenged statements and find no bases for allowing the appeal to

proceed.

       Coley alleges that at the start of the settlement conference, the Magistrate Judge

stated to him, “What do you think this is? The lottery?” This statement, if indeed stated


1
 Coley claims that he wrote a letter to the District Court two days after the dismissal
order, but there is no entry on the docket reflecting it, and the copy of the letter he
presents on appeal is undated. We note that, even assuming the letter could have been
construed as a motion to vacate the dismissal order, it failed to establish the requisite
cause to support such action. See E.D. Pa. L.R. 41.1(b); see also Bohus v. Beloff, 950
F.2d 919, 930 (3d Cir. 1991) (“We view Rule 60(b) motions as ‘extraordinary relief
which should be granted only where extraordinary justifying circumstances are
present.’”) (citation omitted).
                                             3
by the Magistrate Judge, was likely a reference to Coley’s exorbitant claim for damages

and an effort to facilitate negotiations towards an appropriate monetary settlement. Coley

does not provide sufficient context for the other statements he challenges, nor does he

state how the Magistrate Judge’s alleged conduct affected his ultimate decision to agree

to the settlement. Absent evidence that the agreement was not voluntarily executed, no

exception to the general rule barring a party from appealing a consent judgment exists

here.

        Accordingly, Coley has waived his right to appeal the July 17, 2018 order

dismissing the case by stipulation of the parties. We will therefore dismiss the appeal.




                                             4